Determination of respondent Housing Authority, dated July 10, 2002, denying petitioner’s application for “remaining family member” status in an apartment, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Harold Beeler, J], entered February 6, 2003) dismissed, without costs.
Substantial evidence supports the Authority’s determination that petitioner was not entitled to succeed as a tenant to the apartment he purportedly shared with his now-deceased father since 1994. There is no evidence that the landlord had actual or constructive notice of the late tenant’s desire for petitioner to succeed to the tenancy, that petitioner had ever made a written request for such status, or that the landlord had even known of petitioner’s purported co-occupancy (see Matter of Powell v Franco, 276 AD2d 430 [2000]). Concur—Mazzarelli, J.E, Saxe, Williams, Lerner and Marlow, JJ.